UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7323



MARK A. TURNER,

                                              Plaintiff - Appellant,

          and

JAMES   FARROW;  DEMETRIUS   BOYD;   TERRENCE
JEFFERSON; HERMAN KINARD; CARLOS FERREINA,

                                                          Plaintiffs,

          versus

BARNER GEISE, Chief Solicitor; JEFFERY BLOOM,
Chief Public Defender; STATE OF SOUTH CARO-
LINA; COUNTY OF RICHLAND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-95-1829-3-21BC)


Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mark A. Turner, Appellant Pro Se.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Turner v.

Geise, No. CA-95-1829-3-21BC (D.S.C. July 31, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3